     BURSOR & FISHER, P.A.                           ELLIS LAW GROUP LLP
 1   L. Timothy Fisher (SBN 191626)                  Mark E. Ellis - 127159
     Yeremey O. Krivoshey (SBN 295032)               Anthony P. J. Valenti - 284542
 2   1990 North California Blvd., Suite 940          Lawrence K. Iglesias - 303700
     Walnut Creek, CA 94596                          1425 River Park Drive, Suite 400
 3   Telephone: (925) 300-4455                       Sacramento, CA 95815
     Facsimile: (925) 407-2700                       Tel: (916) 283-8820
 4   E-Mail: ltfisher@bursor.com                     Fax: (916) 283-8821
             ykrivoshey@bursor.com                   mellis@ellislawgrp.com
 5                                                   avalenti@ellislawgrp.com
     BURSOR & FISHER, P.A.                           liglesias@ellislawgrp.com
 6   Scott A. Bursor (State Bar No. 276006)
     888 Seventh Avenue                              Attorneys for Defendant
 7   New York, NY 10019                              RASH CURTIS & ASSOCIATES
     Telephone: (212) 989-9113
 8   Facsimile: (212) 989-9163
     E-Mail: scott@bursor.com
 9

10   Attorneys for Plaintiff

11

12
                                       UNITED STATES DISTRICT COURT
13
                                    NORTHERN DISTRICT OF CALIFORNIA
14

15
     SANDRA MCMILLION, JESSICA                      Case No. 4:16-cv-03396-YGR
16   ADEKOYA, and IGNACIO PEREZ, on
     Behalf of Themselves and all Others Similarly JOINT DISCOVERY DESIGNATIONS
17                                                 AND OBJECTIONS
     Situated,
18
                               Plaintiffs,         Date: April 12, 2019
19          v.                                     Time: 9:00 a.m.
                                                   Courtroom 1, 4th Floor
20   RASH CURTIS & ASSOCIATES,
                                                   Judge: Hon. Yvonne Gonzalez Rogers
21                             Defendant.
22

23

24

25

26

27

28   JOINT DISCOVERY DESIGNATIONS AND OBJECTIONS
     CASE NO. 4:16-cv-03396-YGR
 1   I.      PLAINTIFF’S DISCOVERY DESIGNATIONS:
 2

 3         NO.      FORM OF              DESIGNATION              LEGAL OBJECTION
                    EXCERPT
 4                               4/13/17 Kizer Dep. 10:15-16:22
      1          VIDEO
 5
      2          VIDEO           4/13/17 Kizer Dep. 17:3-19
 6
      3          VIDEO           4/13/17 Kizer Dep. 18:5-20:18
 7
      4          VIDEO           4/13/17 Kizer Dep. 20:19-24:13
 8
      5          VIDEO           4/13/17 Kizer Dep. 24:21-26:10
 9
      6          VIDEO           4/13/17 Kizer Dep. 26:11-27:6
10
      7          VIDEO           4/13/17 Kizer Dep. 27:7-27:25
11
      8          VIDEO           4/13/17 Kizer Dep. 28:18-29:20
12
      9          VIDEO             4/13/17 Kizer Dep. 35:4-21
13
      10         VIDEO           4/13/17 Kizer Dep. 36:12-37:7
14
      11         VIDEO            4/13/17 Kizer Dep. 37:11-13
15
      12         VIDEO           4/13/17 Kizer Dep. 38:4-39:12
16
      13         VIDEO           4/13/17 Kizer Dep. 40:10-41:11
17
      14         VIDEO           4/13/17 Kizer Dep. 41:12-42:13
18
      15         VIDEO           4/13/17 Kizer Dep. 45:15-46:5
19
      16         VIDEO           4/13/17 Kizer Dep. 47:7-48:13
20
      17         VIDEO           4/13/17 Kizer Dep. 48:14-51:13
21
      18         VIDEO           4/13/17 Kizer Dep. 51:15-52:3
22

23    19         VIDEO             4/13/17 Kizer Dep. 52:9-18

24    20         VIDEO           4/13/17 Kizer Dep. 54:3-57:15

25    21         VIDEO           4/13/17 Kizer Dep. 57:23-59:6

26    22         VIDEO             4/13/17 Kizer Dep. 64:9-16

27    23         VIDEO           4/13/17 Kizer Dep. 72:18-74:14

28   JOINT DISCOVERY DESIGNATIONS AND OBJECTIONS                                    1
     CASE NO. 4:16-cv-03396-YGR
 1        NO.     FORM OF                DESIGNATION                LEGAL OBJECTION
                  EXCERPT
 2
     24         VIDEO            4/13/17 Kizer Dep. 74:20-75:23
 3
     25         VIDEO              4/13/17 Kizer Dep. 76:6-22
 4
     26         VIDEO            4/13/17 Kizer Dep. 77:11-81:10
 5
     27         VIDEO             4/13/17 Kizer Dep. 82:4-85:5
 6
     28         VIDEO             4/13/17 Kizer Dep. 85:10-18
 7
     29         VIDEO               4/13/17 Kizer Dep. 88:1-8
 8

 9   30         VIDEO           4/13/17 Kizer Dep. 99:10-100:12

10   31         VIDEO           4/13/17 Kizer Dep. 100:21-102:2

11   32         VIDEO           4/13/17 Kizer Dep. 105:16-107:21

12   33         VIDEO           4/13/17 Kizer Dep. 108:22-109:22

13   34         VIDEO             4/13/17 Kizer Dep. 111:10-20

14   35         VIDEO           10/16/17 N. Keith Dep. 7:19-13:20

15   36         VIDEO            10/16/17 N. Keith Dep. 14:1-13

16   37         VIDEO           10/16/17 N. Keith Dep. 14:16-16:3

17   38         VIDEO          10/16/17 N. Keith Dep. 16:17-17:25

18   39         VIDEO           10/16/17 N. Keith Dep. 18:16-18

19   40         VIDEO          10/16/17 N. Keith Dep. 18:20-19:14

20   41         VIDEO           10/16/17 N. Keith Dep. 7:19-13:20

21   42         VIDEO             10/16/17 N. Keith Dep. 19:18
22   43         VIDEO           10/16/17 N. Keith Dep. 19:23-25
23   44         VIDEO           10/16/17 N. Keith Dep. 20:4-20:8
24   45         VIDEO           10/16/17 N. Keith Dep. 20:19-21:7
25   46         VIDEO           10/16/17 N. Keith Dep. 21:15-21
26   47         VIDEO          10/16/17 N. Keith Dep. 26:22-27:14
27   48         VIDEO            10/16/17 N. Keith Dep. 28:5-17
28
     JOINT DISCOVERY DESIGNATIONS AND OBJECTIONS                                      2
     CASE NO. CASE NO. 4:16-cv-03396-YGR
 1        NO.     FORM OF                DESIGNATION                LEGAL OBJECTION
                  EXCERPT
 2
     49         VIDEO           10/16/17 N. Keith Dep. 29:15-16
 3
     50         VIDEO          10/16/17 N. Keith Dep. 29:19-30:21
 4
     51         VIDEO              10/16/17 N. Keith Dep. 31:1
 5
     52         VIDEO            10/16/17 N. Keith Dep. 34:2-11
 6
     53         VIDEO            10/16/17 N. Keith Dep. 42:8-13
 7
     54         VIDEO           10/16/17 N. Keith Dep. 42:17-43:2
 8

 9   55         VIDEO           10/16/17 N. Keith Dep. 43:6-45:4

10   56         VIDEO              10/16/17 N. Keith Dep. 45:8

11   57         VIDEO            10/16/17 N. Keith Dep. 51:2-13

12   58         VIDEO          10/16/17 N. Keith Dep. 55:24-57:17

13   59         VIDEO             10/16/17 N. Keith Dep. 57:22

14   60         VIDEO           10/16/17 N. Keith Dep. 60:10-61:8

15   61         VIDEO           10/16/17 N. Keith Dep. 62:14-23

16   62         VIDEO           10/16/17 N. Keith Dep. 63:16-65:2

17   63         VIDEO             10/16/17 N. Keith Dep. 65:11

18   64         VIDEO            10/16/17 N. Keith Dep. 66:9-11

19   65         VIDEO             10/16/17 N. Keith Dep. 66:14

20   66         VIDEO          10/16/17 N. Keith Dep. 69:22-70:18

21   67         VIDEO           10/16/17 N. Keith Dep. 71:13-72:5
22   68         VIDEO              10/16/17 N. Keith Dep. 72:8
23   69         VIDEO          10/16/17 N. Keith Dep. 77:23-78:12
24   70         VIDEO          10/16/17 N. Keith Dep. 78:21-79:25
25   71         VIDEO             10/20/17 Correa Dep. 11:1-7
26   72         VIDEO           10/20/17 Correa Dep. 11:12-13:7
27   73         VIDEO           10/20/17 Correa Dep. 13:21-15:3
28
     JOINT DISCOVERY DESIGNATIONS AND OBJECTIONS                                      3
     CASE NO. CASE NO. 4:16-cv-03396-YGR
 1        NO.     FORM OF                DESIGNATION                LEGAL OBJECTION
                  EXCERPT
 2
     74         VIDEO           10/20/17 Correa Dep. 15:21-17:25
 3
     75         VIDEO           10/20/17 Correa Dep. 18:5-20:11
 4
     76         VIDEO           10/20/17 Correa Dep. 20:14-21:4
 5
     77         VIDEO           10/20/17 Correa Dep. 21:10-24:23
 6
     78         VIDEO            10/20/17 Correa Dep. 25:1-26:9
 7
     79         VIDEO           10/20/17 Correa Dep. 26:21-29:22
 8

 9   80         VIDEO             10/20/17 Correa Dep. 30:9-21

10   81         VIDEO           10/20/17 Correa Dep. 43:13-45:22

11   82         VIDEO           10/20/17 Correa Dep. 48:22-50:23

12   83         VIDEO           10/20/17 Correa Dep. 51:3-52:19

13   84         VIDEO           10/20/17 Correa Dep. 55:13-56:16

14   85         VIDEO            10/20/17 Correa Dep. 59:14-16

15   86         VIDEO            10/20/17 Correa Dep. 65:15-24

16   87         VIDEO            10/20/17 Correa Dep. 66:11-22

17   88         VIDEO            10/20/17 Correa Dep. 67:10-19

18   89         VIDEO           10/20/17 Correa Dep. 69:1-71:14

19   90         VIDEO           10/20/17 Correa Dep. 72:20-74:11

20   91         VIDEO           10/20/17 Correa Dep. 74:16-75:13

21   92         VIDEO           10/20/17 Correa Dep. 80:12-83:25
22   93         VIDEO             10/24/17 R. Keith Dep. 8:1-4
23   94         VIDEO           10/24/17 R. Keith Dep. 9:9-10:18
24   95         VIDEO           10/24/17 R. Keith Dep. 10:21-11:2
25   96         VIDEO           10/24/17 R. Keith Dep. 11:6-13:3
26   97         VIDEO           10/24/17 R. Keith Dep. 16:24-17:1
27   98         VIDEO           10/24/17 R. Keith Dep. 17:5-17:13
28
     JOINT DISCOVERY DESIGNATIONS AND OBJECTIONS                                      4
     CASE NO. CASE NO. 4:16-cv-03396-YGR
 1         NO.     FORM OF               DESIGNATION               LEGAL OBJECTION
                   EXCERPT
 2
     99          VIDEO              10/24/17 Paff Dep. 7:4-18
 3
     100         VIDEO            10/24/17 Paff Dep. 7:21-8:23
 4
     101         VIDEO              10/24/17 Paff Dep. 9:6-14
 5
     102         VIDEO           10/24/17 Paff Dep. 12:20-14:15
 6
     103         VIDEO           10/24/17 Paff Dep. 15:19-16:1
 7
     104         VIDEO             10/24/17 Paff Dep. 16:7-14
 8

 9

10

11   II. DEFENDANT’S DISCOVERY DESIGNATIONS:
12
           NO.     FORM OF              DESIGNATION               LEGAL OBJECTION
13
                   EXCERPT
14
      1          VIDEO          4/13/17 Kizer Dep. 30:25-31:9
15
      2          VIDEO          4/13/17 Kizer Dep. 34:25-36:2
16
      3          VIDEO           4/13/17 Kizer Dep. 37:3-37:5
17
      4          VIDEO          4/13/17 Kizer Dep. 41:24-42:13
18
      5          VIDEO          4/13/17 Kizer Dep. 47:7-47:23
19
      6          VIDEO          4/13/17 Kizer Dep. 48:14-49:3
20
      7          VIDEO          4/13/17 Kizer Dep. 51:18-52:8
21
      8          VIDEO          4/13/17 Kizer Dep. 62:25-63:12
22
      9          VIDEO          4/13/17 Kizer Dep. 64:9-65:15
23
      10         VIDEO            4/13/17 Kizer Dep. 66:2-6
24
      11         VIDEO           4/13/17 Kizer Dep. 66:11-18
25
      12         VIDEO            4/13/17 Kizer Dep. 68:6-10
26
      13         VIDEO          4/13/17 Kizer Dep. 70:11-72:15
27
      14         VIDEO          4/13/17 Kizer Dep. 83:13-83:19
28
     JOINT DISCOVERY DESIGNATIONS AND OBJECTIONS                                     5
     CASE NO. CASE NO. 4:16-cv-03396-YGR
 1         NO.     FORM OF              DESIGNATION               LEGAL OBJECTION
                   EXCERPT
 2
      15         VIDEO          4/13/17 Kizer Dep. 83:20-84:5
 3
      16         VIDEO          4/13/17 Kizer Dep. 84:21-85:5
 4
      17         VIDEO            4/13/17 Kizer Dep. 90:5-23
 5
      18         VIDEO            4/13/17 Kizer Dep. 91:3-19
 6
      19         VIDEO           4/13/17 Kizer Dep. 92:11-19
 7
      20         VIDEO            4/13/17 Kizer Dep. 93:6-15
 8

 9    21         VIDEO           4/13/17 Kizer Dep. 101:14-23

10    22         VIDEO           4/13/17 Kizer Dep. 105:16-20

11    23         VIDEO           4/13/17 Kizer Dep. 111:13-20

12    24         VIDEO         4/13/17 Kizer Dep. 115:22-116:14

13    25         VIDEO           4/13/17 Kizer Dep. 117:15-25

14    26         VIDEO           4/13/17 Kizer Dep. 120:10-22

15    27         VIDEO           4/13/17 Kizer Dep. 120:23-25

16    28         VIDEO            4/13/17 Kizer Dep. 121:1-6

17    29         VIDEO            4/13/17 Kizer Dep. 121:7-9

18    30         VIDEO           4/13/17 Kizer Dep. 121:14-20

19    31         VIDEO         4/13/17 Kizer Dep. 123:21-124:5

20    32         VIDEO         4/13/17 Kizer Dep. 127:4-127:10

21    33         VIDEO           4/13/17 Kizer Dep. 147:14-19
22    34         VIDEO         4/13/17 Kizer Dep. 147:20-148:4
23    35         VIDEO         4/13/17 Kizer Dep. 156:22-159:3
24    36         VIDEO           6/20/17 Kizer Dep. 88:20-25
25    37         VIDEO            6/20/17 Kizer Dep. 89:1-3
26    38         VIDEO            6/20/17 Kizer Dep. 89:4-7
27    39         VIDEO           6/20/17 Kizer Dep. 89:12-17,
                                         89:25-90:10
28
     JOINT DISCOVERY DESIGNATIONS AND OBJECTIONS                                    6
     CASE NO. CASE NO. 4:16-cv-03396-YGR
 1         NO.     FORM OF              DESIGNATION              LEGAL OBJECTION
                   EXCERPT
 2
      40         VIDEO           6/20/17 Kizer Dep. 90:14-15
 3
      41         VIDEO           6/20/17 Kizer Dep. 90:16-21
 4
      42         VIDEO            6/20/17 Kizer Dep. 91:2-20
 5
      43         VIDEO          6/20/17 Kizer Dep. 91:21-92:1
 6
      44         VIDEO            6/20/17 Kizer Dep. 92:2-6
 7
      45         VIDEO            6/20/17 Kizer Dep. 92:7-9
 8

 9    46         VIDEO           6/20/17 Kizer Dep. 92:19-25

10    47         VIDEO            6/20/17 Kizer Dep. 93:1-5

11    48         VIDEO           6/20/17 Kizer Dep. 93:16-24

12    49         VIDEO          6/20/17 Kizer Dep. 93:25-94:4

13    50         VIDEO           6/20/17 Kizer Dep. 94:5-95:5

14    51         VIDEO            6/20/17 Kizer Dep. 95:6-10

15    52         VIDEO          6/20/17 Kizer Dep. 95:18-96:3

16    53         VIDEO            6/20/17 Kizer Dep. 96:4-11

17    54         VIDEO           6/20/17 Kizer Dep. 96:12-20

18    55         VIDEO          6/20/17 Kizer Dep. 96:21-97:11

19    56         VIDEO           6/20/17 Kizer Dep. 97:12-23

20    57         VIDEO          6/20/17 Kizer Dep. 97:24-98:2

21    58         VIDEO            6/20/17 Kizer Dep. 98:5-16
22    59         VIDEO          6/20/17 Kizer Dep. 99:2-100:1
23    60         VIDEO          7/6/17 Kizer Dep. 226:24-227:3
24    61         VIDEO            7/6/17 Kizer Dep. 227:4-7
25    62         VIDEO            7/6/17 Kizer Dep. 268:1-4
26    63         VIDEO            7/6/17 Kizer Dep. 268:5-8
27    64         VIDEO            7/6/17 Kizer Dep. 268:9-20
28
     JOINT DISCOVERY DESIGNATIONS AND OBJECTIONS                                   7
     CASE NO. CASE NO. 4:16-cv-03396-YGR
 1         NO.     FORM OF              DESIGNATION              LEGAL OBJECTION
                   EXCERPT
 2
      65         VIDEO          7/6/17 Kizer Dep. 268:21-269:8
 3
      66         VIDEO            7/6/17 Kizer Dep. 269:9-20
 4
      67         TRANSCRIPT     7/13/2017 Perez Dep. 11:11-13
 5
      68         TRANSCRIPT     7/13/2017 Perez Dep. 11:14-19
 6
      69         TRANSCRIPT     7/13/2017 Perez Dep. 11:21-25
 7
      70         TRANSCRIPT     7/13/2017 Perez Dep. 12:16-18
 8

 9    71         TRANSCRIPT     7/13/2017 Perez Dep. 17:4-11

10    72         TRANSCRIPT     7/13/2017 Perez Dep. 23:2-25

11    73         TRANSCRIPT     7/13/2017 Perez Dep. 26:21-25

12    74         TRANSCRIPT     7/13/2017 Perez Dep. 27:17-23

13    75         TRANSCRIPT     7/13/2017 Perez Dep. 29:11-25

14    76         TRANSCRIPT     7/13/2017 Perez Dep. 33:3-10

15    77         TRANSCRIPT     7/13/2017 Perez Dep. 37:5-10

16    78         TRANSCRIPT     7/13/2017 Perez Dep. 40:3-16

17    79         TRANSCRIPT     7/13/2017 Perez Dep. 41:17-23

18    80         TRANSCRIPT      7/13/2017 Perez Dep. 42:4-7

19    81         TRANSCRIPT     7/13/2017 Perez Dep. 42:17-24

20    82         TRANSCRIPT     7/13/2017 Perez Dep. 47:1-11

21    83         TRANSCRIPT    7/13/2017 Perez Dep. 47:12-48:2
22    84         TRANSCRIPT     7/13/2017 Perez Dep. 49:19-24
23    85         TRANSCRIPT    7/13/2017 Perez Dep. 50:19-51:7
24

25

26

27

28
     JOINT DISCOVERY DESIGNATIONS AND OBJECTIONS                                   8
     CASE NO. CASE NO. 4:16-cv-03396-YGR
 1   Dated:                           Respectfully submitted,
 2
                                      BURSOR & FISHER, P.A.
 3
                                      By:    /s/ Yeremey Krivoshey
 4                                             Yeremey Krivoshey
 5                                    L. Timothy Fisher (State Bar No. 191626)
                                      Yeremey Krivoshey (State Bar No.295032)
 6                                    1990 North California Blvd., Suite 940
                                      Walnut Creek, CA 94596
 7                                    Telephone: (925) 300-4455
                                      Email: ltfisher@bursor.com
 8                                           ykrivoshey@bursor.com
 9
                                      BURSOR & FISHER, P.A.
10                                    Scott A. Bursor (State Bar No. 276006)
                                      888 Seventh Avenue
11                                    New York, NY 10019
                                      Telephone: (212) 989-9113
12                                    Facsimile: (212) 989-9163
                                      E-Mail: scott@bursor.com
13                                    Attorneys for Plaintiffs
14

15   Dated: March 4, 2019             ELLIS LAW GROUP LLP
16                                    By: /s/ Mark E. Ellis
                                              Mark E. Ellis
17

18                                    Mark E. Ellis (State Bar No. 127159)
                                      Anthony P.J. Valenti (State Bar No. 288164)
19                                    Lawrence K. Iglesias (State Bar No. 303700)
                                      1425 River Park Drive, Suite 400
20                                    Sacramento, CA 95815
                                      Tel: (916) 283-8820
21                                    Fax: (916) 283-8821
                                      mellis@ellislawgrp.com
22                                    avalenti@ellislawgrp.com
                                      liglesias@ellislawgrp.com
23
                                      Attorneys for Defendant
24

25

26

27

28
     JOINT DISCOVERY DESIGNATIONS AND OBJECTIONS                                    9
     CASE NO. CASE NO. 4:16-cv-03396-YGR
